UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF KENTUCKY
CENTRAL DIVISION
(at LeXington}

 

UNITED STATES OF AMERICA,
Plaintiff, Criminal Action NO. 5: l€-OGZ~DCR

v.

DERIC LOSTUTTER, COURT'S ADVICE OF RIGHT TO APPEAL

Defendant.

V-_»v~._»-_»-._,V-_,-._,

~k~k~k ~k~k~k ~k~k~k ~k~k~k

You are notified by this Court that you have a right to appeal your case
to the Sixth Circuit Court of Appeals, which on proper appeal will review the
revocation proceedings and your sentence and determine whether there has been
an error of law.

If you are unable to pay for the cost of the appeal, you have a right to
apply for leave to appeal in forma pauperis, which means you may appeal without
paying for it. If you are without the services of an attorney and desire to
appeal, upon request, the Clerk of the Court shall prepare and file forthwith
Notioe of Appeal on your behalf.

This Notice of Appeal must be filed within fourteen (14) days from the
date of entry of the written judgment.

If you do not have sufficient funds to employ counsel for appeal
proceedinqs, upon proper application to the United States Court of Appeals for
the Sixth Cirouit, an attorney will be appointed to prosecute the appeal for
you.

ACKNOWLEDGMENT

The abov tatement has been read to me in open court and a copy furnished to
me thief day of october, 2018.

 

 

 

Defehda tzs¢§ttorney

Witness:

iep fh§§i£_.

(Deputy Clerk)

 

